UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05565 DWS Mutual Funds, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:10/31 Date of reporting period: 7/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as of July 31, 2010(Unaudited) DWS Gold & Precious Metals Fund Shares Value ($) Common Stocks and Warrants 96.0% Australia 8.3% Andean Resources Ltd.* Centamin Egypt Ltd.* (a) (b) Centamin Egypt Ltd.* (a) (b) Gryphon Minerals Ltd.* Kingsgate Consolidated Ltd. Mineral Deposits Ltd.* Newcrest Mining Ltd. Regis Resources Ltd.* Sylvania Resources Ltd.* (a) Sylvania Resources Ltd.* (a) (Cost $32,246,136) Bermuda 0.7% Aquarius Platinum Ltd. (c) (Cost $8,262,624) Canada 54.5% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. (d) Anatolia Minerals Development Ltd.* Aura Minerals, Inc.* (e) Barrick Gold Corp. Bear Creek Mining Corp.* Canaco Resources, Inc.* Centerra Gold, Inc.* (f) Colossus Minerals, Inc.* (g) Detour Gold Corp.* Eldorado Gold Corp. Eldorado Gold Corp. (CDI) (h) European Goldfields Ltd.* (i) Exeter Resource Corp.* (e) Extorre Gold Mines Ltd.* Franco-Nevada Corp. Gammon Gold, Inc.* Goldcorp, Inc. (a) Goldcorp, Inc. (a) Great Basin Gold Ltd.* Guyana Goldfields, Inc.* (j) IAMGOLD Corp. Kinross Gold Corp. Kinross Gold Corp. (Warrants) Expiration Date 9/3/2013* Lake Shore Gold Corp.* (a) Osisko Mining Corp.* Pan American Silver Corp. (k) Red Back Mining, Inc.* (c) Romarco Minerals, Inc.* (l) Rubicon Minerals Corp.* Sandstorm Metals & Energy Ltd.* Sandstorm Resources Ltd.* Sandstorm Resources Ltd. (Warrants) Expiration Date 4/23/2014* Silver Wheaton Corp.* Torex Gold Resources, Inc.* (d) Torex Gold Resources, Inc. (Warrants) Expiration Date 11/12/2011* (d) Ventana Gold Corp.* (m) Yamana Gold, Inc. (a) Yamana Gold, Inc. (a) (Cost $239,870,011) Channel Islands 4.1% Randgold Resources Ltd. (ADR) (c) (Cost $10,349,282) Papua New Guinea 4.7% Lihir Gold Ltd.(Cost $17,314,129) Peru 2.7% Compania de Minas Buenaventura SA (ADR)(Cost $10,079,373) South Africa 11.5% Anglo Platinum Ltd.* AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. (ADR) (h) Gold Fields Ltd. Harmony Gold Mining Co., Ltd. Impala Platinum Holdings Ltd. Impala Platinum Holdings Ltd. (ADR) (h) Mvelaphanda Resources Ltd.* (Cost $66,244,936) United States 9.5% Newmont Mining Corp.(Cost $44,228,177) Total Common Stocks and Warrants (Cost $428,594,668) Exchange-Traded Funds 1.0% ETFS Palladium Trust* SPDR Gold Shares* Total Exchange-Traded Funds (Cost $4,516,465) Troy Ounces Value ($) Commodities 1.1% Gold Bullion*(Cost $4,255,879) Shares Value ($) Securities Lending Collateral 0.9% Daily Assets Fund Institutional, 0.33% (n) (o) (Cost $5,461,221) Cash Equivalents 1.2% Central Cash Management Fund, 0.25% (n) (Cost $7,054,349) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $449,882,582) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $472,573,223.At July 31, 2010, net unrealized appreciation for all securities based on tax cost was $115,486,495.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $155,330,305 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $39,843,810. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Security is listed in country of domicile.Significant business activities of company are in Egypt. (c) Security is listed in country of domicile.Significant business activities of company are in Africa. (d) Security is listed in country of domicile. Significant business activities of company are in Mexico. (e) Security is listed in country of domicile.Significant business activities of company are in Latin America. (f) Security is listed in country of domicile.Significant business activities of company are in Central Asia, the former Soviet Union and other emerging markets. (g) Security is listed in country of domicile.Significant business activities of company are in Brazil. (h) All or a portion of these securities were on loan.The value of all securities loaned at July 31, 2010 amounted to $5,401,790 which is 0.9% of net assets. (i) Security is listed in country of domicile.Significant business activities of company are in Europe. (j) Security is listed in country of domicile.Significant business activities of company are in Guyana. (k) Security is listed in country of domicile.Significant business activities of company are in Mexico and Peru. (l) Security is listed in country of domicile. Significant business activities of company are in Mexico and the United States. (m) Security is listed in country of domicile.Significant business activities of company are in Colombia. (n) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (o) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt At July 31, 2010, the DWS Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks and Warrants) Group breakdown of the Fund's common stocks Group I: Premier producing companies 56 % Group II: Major established producers 31 % Group III: Junior producers with medium cost production 5 % Group IV: Companies with some production on stream or in start-up 1 % Group V: Primarily exploration companies with or without mineral resources 7
